              Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                             THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


    CONNECTQUEST, LLC,

                     Plaintiff,                     Civil Action No. 6:19-cv-346

    v.

    BLUECATS, INC.,                                 JURY TRIAL DEMANDED

                     Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff, ConnectQuest, LLC (“ConnectQuest” or “Plaintiff”), by its attorneys, brings this

complaint for patent infringement and demand for jury trial against Defendant, Bluecats, Inc.

(“BlueCats” or “Defendant”), and alleges as follows:

                                  NATURE OF THE ACTION

         1.     This is a claim for patent infringement and arises under the patent laws of the United

States, Title 35 of the United States Code, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

         2.     Plaintiff, ConnectQuest, LLC, is a limited liability company organized and existing

under the laws of Connecticut with its principal place of business at 44 Hedgehog Lane, West

Simsbury, CT 06092.

         3.     Upon information and belief, Defendant, BlueCats, Inc., is a Delaware Corporation,

having its principal place of business in Texas and having an office at 301 Chicon ST STE A

Austin, TX 78702-44992.
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 2 of 18



                                 JURISDICTION AND VENUE

       4.      This is a claim for patent infringement and arises under the patent laws of the United

States, Title 35 of the United States Code, 35 U.S.C. § 1 et seq.

       5.      This Court has jurisdiction over the subject matter of this claim under 28 U.S.C. §§

1331 and 1338(a).

       6.      This Court has general personal jurisdiction over BlueCats because, upon

information and belief, BlueCats’ principal place of business is in this district.

       7.      This Court also has specific personal jurisdiction over BlueCats because, upon

information and belief, BlueCats transacts business in the Western District of Texas, has

purposefully availed itself of the privileges of doing business in the Western District of Texas, and

has committed acts of patent infringement in the Western District of Texas as alleged in this

complaint.

       8.      BlueCats, upon information and belief, has offered for sale and sold products that

infringe ConnectQuest’s asserted patents in this judicial district, including at least BlueCats AA

Beacon, BlueCats Coin Beacon, BlueCats USB Beacon (collectively with BlueCats AA Beacon

and BlueCats Coin Beacon, “BlueCats Beacons”), BlueCats Edge Relay, BlueCats Mobile SDK,

BlueCats Loop CloudFormation.

       9.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c) and 1400(b),

because, upon information and belief, the Western District of the Texas is a judicial district where

BlueCats has committed acts of patent infringement as alleged in this Complaint, and has a regular

and established place of business, e.g., its headquarters in the Western District of the Texas.




                                                  2
              Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 3 of 18



                                     THE PATENTS-IN-SUIT

                                          The ‘642 Patent

        10.      On September 9, 2014, United States Patent No. 8,831,642 (“the ‘642 Patent”),

entitled “Close Proximity Notification System,” was duly and legally issued by the United States

Patent and Trademark Office from U.S. Patent Application Serial No. 13/586,191. A true and

correct copy of the ‘642 Patent is attached hereto as Exhibit A. ConnectQuest is the owner, by

valid assignment, of the entire right, title and interest in and to the ‘642 Patent, including the right

to assert all causes of action arising under the patent and the right to any remedies for infringement

of the patent.

                                          The ‘688 Patent

        11.      On June 6, 2017, United States Patent No. 9,674,688 (“the ‘688 Patent”), entitled

“Close Proximity Notification System,” was duly and legally issued by the United States Patent

and Trademark Office from U.S. Patent Application Serial No. 14/977,037. A true and correct

copy of the ‘688 Patent is attached hereto as Exhibit B. ConnectQuest is the owner, by valid

assignment, of the entire right, title and interest in and to the ‘688 Patent, including the right to

assert all causes of action arising under the patent and the right to any remedies for infringement

of the patent.

                                          The ‘906 Patent

        12.      On June 12, 2018, United States Patent No. 9,998,906 (“the ‘906 Patent”), entitled

“Close Proximity Notification System,” was duly and legally issued by the United States Patent

and Trademark Office from U.S. Patent Application Serial No. 15/613,611. A true and correct

copy of the ‘906 Patent is attached hereto as Exhibit C. ConnectQuest is the owner, by valid

assignment, of the entire right, title and interest in and to the ‘906 Patent, including the right to



                                                   3
              Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 4 of 18



assert all causes of action arising under the patent and the right to any remedies for infringement

of the patent.

                                  FACTUAL BACKGROUND

        13.      ConnectQuest is an innovator in the field of beacon-based and proximity-based

communications for applications such as local marketing, public safety, and news dissemination.

ConnectQuest has developed a number of patented technologies in this field, some of which are

asserted in this litigation.

        14.      ConnectQuest has been engaged in the business of marketing, offering for sale,

and/or selling products covered by the ‘642 Patent, ‘688 Patent, and the ‘906 Patent (collectively,

the “asserted patents”). ConnectQuest has offered a product called “CQTM Beacon” to retailers

and other businesses, which allows Plaintiff’s customers to advertise, provide discounts and

loyalty bonuses, and otherwise engage consumers in close proximity to the CQTM Beacon.

Plaintiff has also provided a free “CQTM App” for iOS and Android devices that allowed customers

to receive signals from the CQTM Beacon.

        15.      Proximity-based retail engagement allows retailers and advertisers to serve

customized commercial offers and information to a customer’s smart phone based on the physical

location of that customer. By tying these communications to the customer’s physical location,

retailers and advertisers can better ensure that the communications are more relevant and targeted

to the customer’s interests.

        16.      Plaintiff’s innovative approach to proximity-based retail engagement has been

written about in publications such as WIRED.com, the Hartford Business Journal, and CRM

magazine. A copy of articles from each of these publications is attached hereto as Exhibit D.




                                                4
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 5 of 18



       17.    Upon information and belief, Defendant markets hardware and a software platform

for proximity-based retail engagement.

       18.    Upon information and belief, Defendant markets beacon products such as the

BlueCats Beacons, as well as BlueCats Edge Relay, all under the BlueCats trade name.

       19.    One such product is the “BlueCats AA Beacon,” which is a small, wall-mountable

beacon that contains a transceiver, processor, and memory, represented below in Figure 1.




                                            Figure 1

       20.    Another such product is the “BlueCats Coin Beacon,” which is a smaller beacon

that contains a transceiver, processor, and memory, represented below in Figure 2.




                                               5
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 6 of 18




                                            Figure 2

       21.    Upon information and belief, each of the BlueCats Beacons broadcasts a signal over

Bluetooth Low Energy 4.0 with a configurable range of up to 100 meters.

       22.    The BlueCats Beacon is designed to be compatible with BlueCats’ Loop

CloudFormation and mobile apps developed with the BlueCats mobile SDK.

       23.    BlueCats’ Loop CloudFormation allows BlueCats customers to manage and deploy

a network of location signals, including BlueCatsHardware.

       24.    BlueCats provides its customers a software development kit (“SDK”) that it calls

the BlueCats Mobile SDK (“BlueCats SDK”), which “enable[s] smart devices to achieve spatial

intelligence with the least amount of development. Install our SDKs for Android and iOS with just

a few lines of code and remote configuration, beacon visit logging and a framework for scalable

beacon interaction is at your fingertips.”         See Exhibit E, BlueCats.com Mobile SDK

Documentation at 1.

       25.    The BlueCats SDK allows BlueCats’ customers’ mobile applications to interact

with BlueCats Hardware using processes and functions defined in the SDK.

                                               6
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 7 of 18



       26.     Upon information and belief, the functions and processes contained in the BlueCats

SDK, when run on a mobile device within range of a BlueCats Hardware, process the signal

received from a BlueCats Hardware and use that information to retrieve data from the BlueCats

Loop CloudFormation backend or cached on the mobile device.

       27.     BlueCats offers documentation in support of the BlueCats SDK, instructing users

how to use the BlueCats SDK to integrate into the user’s own mobile applications the ability to

interact with BlueCats Hardware and the BlueCats Loop CloudFormation.

                                          COUNT I
                          (Infringement of U.S. Patent No. 8,831,642)

       28.     Plaintiff repeats and realleges Paragraphs 1-27 as though fully set forth herein.

       29.     Upon information and belief, BlueCats has infringed and continues to infringe,

either literally or under the doctrine of equivalents, at least claim 1 of the ‘642 Patent pursuant to

35 U.S.C. § 271(a) by making, using, offering to sell, and/or selling in the United States, and/or

importing into the United States, the combination of the BlueCats Hardware, BlueCats SDK, and

BlueCats Loop CloudFormation.

       30.     BlueCats Hardware, when used in conjunction with the BlueCats Loop

CloudFormation as well as a wireless mobile device running a mobile application developed with

the BlueCats SDK infringes claim 1 of the ‘642 Patent.

       31.     Claim 1 of the ‘642 Patent covers a method for providing information to a user of

a mobile device. It states as follows:

       1. A method for providing information to a user of a mobile device, the method
       comprising:

               receiving a signal from a geographic location that is positioned within a
               space defined by an effective reception range of a short-range wireless
               communication transmitter, wherein the signal is received from the short-
               range wireless communication transmitter, the signal includes an


                                                  7
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 8 of 18



               identification code, and the receiving is by a mobile device of a user located
               within the space;

               processing the signal on the mobile device, the processing including:

                        determining whether information associated with the signal is stored
                        on the mobile device; and

                        identifying a retrieval location of the information based on the
                        determining and on the signal,

                        wherein the processing the signal is performed exclusively by a
                        software application located on the mobile device and independently
                        of any networks;

               based on the processing, retrieving the information from the retrieval
               location using the mobile device; and

               displaying the information on the mobile device.

See Exhibit A, Claim 1.

       32.     BlueCats’ products infringe this claim. The BlueCats Hardware is a short-range

wireless communication transmitter, which BlueCats claims has a configurable range of up to 100

meters. The signal broadcast by the BlueCats Hardware includes a normalized identifier.

       33.     Any signal received from the BlueCats Hardware by a wireless mobile device

would therefore be a “a signal from a geographic location that is positioned within a space defined

by an effective reception range of a short-range wireless communication transmitter, wherein the

signal is received from the short-range wireless communication transmitter, the signal includes an

identification code.”

       34.     When a wireless mobile device running a mobile application that has integrated the

functionality the BlueCats SDK enters the transmission range of the BlueCats Hardware, the

wireless mobile device receives a signal. The BlueCats SDK includes several processes that

integrate with the wireless mobile device’s operating system (“OS”) to detect Bluetooth and Wifi




                                                 8
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 9 of 18



signals. These processes allow the user of a wireless mobile device to receive the signal “within

the space” defined in Claim 1.

       35.     The signal is then processed by the BlueCats SDK, which first checks to see if

metadata related to the signal is cached on the mobile device, which meets the “determining

whether information associated with the signal is stored on the mobile device” portion of the

claimed processing step.

       36.     When information related to the signal has not been previously fetched by the

BlueCats SDK on the mobile device, processes in the BlueCats SDK identify a retrieval location

for the information on the BlueCats Loop CloudFormation, otherwise the information is retrieved

from the cache, which meets the “identifying a retrieval location of the information based on the

determining and on the signal” portion of the claimed processing step.

       37.     Upon information and belief, these processing steps are “performed exclusively by

a software application located on the mobile device and independently of any networks.”

       38.     Once information related to the signal is obtained, the BlueCats SDK displays the

information using OS notifications and/or displaying a content viewer or deep link to another

application, thus meeting both the step of “retrieving the information from the retrieval location

using the mobile device” as well as “displaying the information on the mobile device.”

       39.     Upon information and belief, BlueCats’ customers and/or end users have directly

infringed and are directly infringing claim 1 of the ‘642 Patent. BlueCats has actual knowledge of

the ‘642 Patent at least as of service of this Complaint. BlueCats is knowingly inducing its

customers and/or end users to directly infringe the ‘642 Patent through, for example, the use of

BlueCats Hardware in conjunction with the BlueCats Loop CloudFormation and mobile

applications made with the BlueCats SDK.



                                                9
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 10 of 18



       40.      BlueCats has the specific intent to encourage such infringement, and knows that the

induced acts constitute patent infringement.       BlueCats’ inducement includes, for example,

providing customer or end users with technical guides, product data sheets, demonstrations,

specifications, software and development support, guided installation processes using BlueCats

software, and other forms of support that induce its customers and/or end users to directly infringe

the ‘642 Patent.

       41.      BlueCats has committed the foregoing infringing activities without license from

ConnectQuest.

       42.      BlueCats’ continued infringement of ConnectQuest’s patent rights under the ‘642

Patent will irreparably harm ConnectQuest.

       43.      The acts of infringement by BlueCats will continue unless enjoined by this Court.

                                           COUNT 2
                           (Infringement of U.S. Patent No. 9,674,688)

       44.      Plaintiff repeats and realleges Paragraphs 1-43 as though fully set forth herein.

       45.      BlueCats has infringed and continues to infringe, either literally or under the

doctrine of equivalents, at least claim 1 of the ‘688 Patent pursuant to 35 U.S.C. § 271(a) by

making, using, offering to sell, and/or selling in the United States, and/or importing into the United

States, the combination of the BlueCats Hardware, BlueCats SDK, and BlueCats Loop

CloudFormation.

       46.      BlueCats Hardware, when used in conjunction with the BlueCats Loop

CloudFormation as well as a wireless mobile device running a mobile application developed with

the BlueCats SDK, infringes at least claim 1 of the ‘688 Patent.

       47.      Claim 1 of the ‘688 Patent covers a method for providing information to a user of

a mobile device. Specifically, it states as follows:


                                                 10
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 11 of 18



       1. A method comprising:

               receiving a signal from a geographic location that is positioned within a
               space defined by an effective reception range of a short-range wireless
               communication transceiver, wherein the signal is received from the short-
               range wireless communication transceiver, the signal includes an
               identification code, and the receiving is by a wireless mobile device of a
               user located within the space;

               determining that an application associated with the signal is installed on the
               mobile device;

               processing the signal on the mobile device, the processing including:

                        identifying, by the application, a retrieval location of information
                        associated with the signal,

                        wherein the processing the signal is performed exclusively by the
                        application executing on the mobile device and independently of
                        any networks;

               based on the processing, retrieving the information from the retrieval
               location using the mobile device; and

               displaying the information on the mobile device.

See Exhibit B, Claim 1.

       48.     BlueCats’ products infringe this claim.

       49.     The BlueCats Hardware is a short-range wireless communication transmitter,

which BlueCats claims has a configurable range of up to 30-50 meters. The signal broadcast by

the BlueCats Beacon includes a normalized identifier.

       50.     Any signal received from the BlueCats Beacon by a wireless mobile device would

therefore be a “a signal from a geographic location that is positioned within a space defined by an

effective reception range of a short-range wireless communication transmitter, wherein the signal

is received from the short-range wireless communication transmitter, the signal includes an

identification code.”




                                                 11
              Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 12 of 18



       51.      When a wireless mobile device running a mobile application that has integrated the

functionality the BlueCats SDK enters the transmission range of the BlueCats Hardware, and the

wireless mobile device receives a signal.

       52.      The BlueCats SDK includes several processes that integrate with the wireless

mobile device’s operating system (“OS”) to detect Bluetooth and Wifi signals.

       53.      These processes allow the user of a wireless mobile device to receive the signal

“within the space” as defined in Claim 1.

       54.      The mobile application or BlueCats SDK then determines whether the current

application has cached metadata related to the signal, which meets the “determining that an

application associated with the signal is installed on the mobile device” limitation.

       55.      The mobile application then processes the signal by identifying where information

related to the signal may be obtained from the BlueCats Loop CloudFormation, which meets the

“identifying, by the application, a retrieval location of information associated with the signal”

limitation.

       56.      This processing occurs entirely on the application on the wireless mobile device.

       57.      Once information related to the signal is obtained, the BlueCats SDK displays the

information using OS notifications and/or displaying a content viewer or deep link to another

application, meeting both the “retrieving the information from the retrieval location using the

mobile device” and “displaying the information on the mobile device” steps of the claimed method.

       58.      Upon information and belief, BlueCats’ customers and/or end users have directly

infringed and are directly infringing at least claim 1 of the ‘688 Patent. BlueCats has actual

knowledge of the ‘688 Patent at least as of service of this Complaint. BlueCats is knowingly

inducing its customers and/or end users to directly infringe the ‘688 Patent through, for example,



                                                 12
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 13 of 18



the use of BlueCats Hardware in conjunction with the BlueCats Loop CloudFormation and mobile

applications made with the BlueCats SDK.

       59.      BlueCats has the specific intent to encourage such infringement, and knows that the

induced acts constitute patent infringement.       BlueCats’ inducement includes, for example,

providing customers and/or end users technical guides, product data sheets, demonstrations,

specifications, software and development support, guided installation processes using the BlueCats

software, and other forms of support that induce its customers and/or end users to directly infringe

the ‘688 Patent.

       60.      BlueCats has committed the foregoing infringing activities without license from

ConnectQuest.

       61.      BlueCats’ continued infringement of ConnectQuest’s patent rights under the ‘688

Patent will irreparably harm ConnectQuest.

       62.      The acts of infringement by BlueCats will continue unless enjoined by this Court.

                                           COUNT 3
                           (Infringement of U.S. Patent No. 9,998,906)

       63.      Plaintiff repeats and realleges Paragraphs 1-63 as though fully set forth herein.

       64.      BlueCats has infringed and continues to infringe, either literally or under the

doctrine of equivalents, at least claim 1 of the ‘906 Patent pursuant to 35 U.S.C. § 271(a) by

making, using, offering to sell, and/or selling in the United States, and/or importing into the United

States, the combination of the BlueCats Hardware, BlueCats SDK, and BlueCats Loop

CloudFormation.

       65.      BlueCats Hardware, when used in conjunction with the BlueCats Loop

CloudFormation as well as a wireless mobile device running a mobile application developed with

the BlueCats SDK, infringes at least claim 1 of the ‘688 Patent.


                                                 13
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 14 of 18



       66.     Claim 1 of the ‘688 Patent covers a method for providing information to a user of

a mobile device. Specifically, it states as follows:

       1. A method comprising:

               listening, by an “app” (application) on a wireless communication device,
               for a plurality of short-range wireless communications;

               receiving a short-range wireless communication from a short-range wireless
               communication transceiver, the short-range wireless communication
               including a signal that includes an identification code, the wireless
               communication device located at a geographic location within a space
               defined by an effective reception range of the short-range wireless
               communication transceiver;

               processing the signal by the application on the wireless communication
               device, the processing including identifying, based at least in part on the
               identification code, a retrieval location of information associated with the
               signal, wherein the processing of the signal is performed exclusively by the
               wireless communication device and independently of any networks; and

               retrieving the information from the retrieval location using the wireless
               communication device,

               wherein one or both of the wireless communication device and the short-
               range wireless communication transceiver are located on a mobile object.

See Exhibit B, Claim 1.

       67.     BlueCats’ products infringe this claim.

       68.     The BlueCats SDK includes several processes that integrate with the wireless

mobile device’s operating system (“OS”) to detect Bluetooth and Wifi signals.

       69.     Mobile applications developed with the BlueCats SDK therefore “listen” for

Bluetooth and other wireless signals as defined in Claim 1.

       70.     The BlueCats Hardware is a short-range wireless communication transmitter,

which BlueCats claims has a configurable range of up to 30-50 meters. The signal broadcast by

the BlueCats Beacon includes a normalized identifier.



                                                 14
              Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 15 of 18



       71.      When a wireless mobile device running a mobile application that has integrated the

functionality the BlueCats SDK enters the transmission range of the BlueCats Hardware, and the

wireless mobile device receives a signal.

       72.      Any signal received from BlueCats Hardware by a wireless mobile device would

therefore be a “a short-range wireless communication from a short-range wireless communication

transceiver, the short-range wireless communication including a signal that includes an

identification code, the wireless communication device located at a geographic location within a

space defined by an effective reception range of the short-range wireless communication

transceiver.”

       73.      The mobile application or BlueCats SDK then determines whether the current

application has cached metadata related to the signal.

       74.      The mobile application then processes the signal by identifying where information

related to the signal may be obtained from either the BlueCats Loop CloudFormation or the cache,

which meets the “processing the signal by the application on the wireless communication device”

limitation.

       75.      This processing occurs entirely on the application on the wireless mobile device.

       76.      Once information related to the signal is obtained, the BlueCats SDK displays the

information using OS notifications and/or displaying a content viewer or deep link to another

application, meeting the “retrieving the information from the retrieval location using the wireless

communication device” step of the claimed method.

       77.      The BlueCats SDK allows end customers to develop apps for mobile phones

running either iOS or Android.

       78.      These mobile phones are “mobile objects” as defined in Claim 1.



                                                15
             Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 16 of 18



       79.      Upon information and belief, BlueCats’ customers and/or end users have directly

infringed and are directly infringing at least claim 1 of the ‘906 Patent. BlueCats has actual

knowledge of the ‘688 Patent at least as of service of this Complaint. BlueCats is knowingly

inducing its customers and/or end users to directly infringe the ‘906 Patent through, for example,

the use of BlueCats Hardware in conjunction with the BlueCats Loop CloudFormation and mobile

applications made with the BlueCats SDK.

       80.      BlueCats has the specific intent to encourage such infringement, and knows that the

induced acts constitute patent infringement.      BlueCats’ inducement includes, for example,

providing customers and/or end users technical guides, product data sheets, demonstrations,

specifications, software and development support, guided installation processes using the BlueCats

software, and other forms of support that induce its customers and/or end users to directly infringe

the ‘906 Patent.

       81.      BlueCats has committed the foregoing infringing activities without license from

ConnectQuest.

       82.      BlueCats’ continued infringement of ConnectQuest’s patent rights under the ‘906

Patent will irreparably harm ConnectQuest.

       83.      The acts of infringement by BlueCats will continue unless enjoined by this Court.




                                                16
            Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 17 of 18



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully asks this Court to enter judgment in its favor and

against Defendant and against Defendant’s respective subsidiaries, successors, parents, affiliates,

officers, directors, agents, servants and employees, and all persons in active concert or

participation with Defendant, granting the following relief:

       A.      The entry of judgment in favor of Plaintiff and against Defendant on all Counts,

               declaring that the Defendants have infringed the Asserted Patents;

       B.      The grant of an injunction pursuant to 35 U.S.C. § 283, enjoining the Defendant,

               together with its respective officers, directors, agents, servants, employees, and

               attorneys, and upon those persons in active concert or participation with them, from

               further acts of infringement;

       C.      An award to ConnectQuest of damages adequate to compensate it as a result of

               Defendant’s infringement of the Asserted Patents, together with interest and costs,

               and in no event less than a reasonable royalty;

       D.      For a judgment declaring that this case is exceptional and awarding ConnectQuest

               its expenses, costs, and attorneys’ fees in accordance with 35 U.S.C. § 285 and Rule

               54(d) of the Federal Rules of Civil Procedure; and

       E.      For such other relief to which ConnectQuest is entitled under law, and any other

               and further relief that this Court or a jury may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all issues so triable.




                                                 17
          Case 6:19-cv-00346 Document 1 Filed 05/31/19 Page 18 of 18



Dated: May 31, 2019                 Respectfully submitted,

                                    DUNHAM LLP
                                    919 Congress Avenue, Suite 900
                                    Austin, Texas 78701
                                    512.615.1255 telephone
                                    512.615.1256 facsimile

                                    By: /s/ David E. Dunham
                                        David E. Dunham
                                        Texas Bar No. 06227700
                                        Email: david@dunhamllp.com
                                        Isabelle M. Antongiorgi
                                        State Bar No. 24059386
                                        Email: isabelle@dunhamllp.com

                                    and

                                    Steven M. Coyle, Esq. (CT21039)
                                    (Pro Hac Vice forthcoming)
                                    Email: scoyle@cantorcolburn.com
                                    Nicholas A. Geiger, Esq. (CT28060)
                                    (Pro Hac Vice forthcoming)
                                    Email: ngeiger@cantorcolburn.com
                                    CANTOR COLBURN LLP
                                    20 Church Street, 22nd floor
                                    Hartford, CT 06103
                                    860.286.2929 telephone
                                    860.286.0115 facsimile

                                    Attorneys for Plaintiff
                                    ConnectQuest, LLC




                                      18
